Exhibit 10.87

 

[g18313kmimage002.gif]

Russ Berrie and Company, Inc.

111 Bauer Drive, Oakland, NJ 07436

(201) 337-9000   (800) 631-8465

 

September 28, 2004

 

Mr. John T. Toolan

31 Van Holten Road

Basking Ridge, NJ  07920

 

Dear Jack:

 

This letter serves to confirm the severance arrangement between Russ Berrie and
Company, Inc. (the “Company”) and you.  In recognition and appreciation of your
service and contribution to the Company, the severance package consists of the
following:

 

1.              Final Paycheck.  You will be paid your final paycheck in the
usual manner.  The next payroll period ends on October 6, 2004.  Your final
paycheck will include your regular pay through September 29, 2004.  It will also
include the beginning of your severance pay which severance pay begins on
September 30, 2004.  Therefore, your next paycheck will include your regular pay
through September 29 and the beginning of your severance pay (which begins on
September 30).

 

2.              Severance Payments.  The Company will pay you severance for a
period of 8 months pursuant to the Company’s Severance Policy for Domestic Vice
Presidents (and Above).  Severance will be paid at the salary rate (base pay not
including bonuses or commissions) in effect on the termination date.  The
severance will be paid over the course of the severance period in accordance
with the Company’s normal pay schedule (not in a lump sum).  The severance pay
will continue even if you secure other employment during the severance payment
period (but subject to the terms of the Release Agreement referenced below).  As
a condition to receiving the severance package, you must sign and deliver to the
Company the Company’s form of Release Agreement (a copy of which is attached
hereto).

 

3.              Benefit Continuation.  If you presently have medical (or medical
and dental) coverage, are entitled to remain on the Company’s medical and dental
insurance plans for a period of 12 months.  This coverage is paid entirely by
the Company.  In other words, the Company will pay your premium for the medical
and dental coverage in which you were enrolled on the date of your termination
of employment.  The benefit continuation will continue even if you secure other
employment during the period of benefit continuation (but subject to the terms
of the Release Agreement).  Our records indicate that you are currently enrolled
in family medical and family dental coverage.  As a condition to receiving the
new benefit continuation coverage, you must sign and deliver to the Company the
Company’s form of Release Agreement (as stated above in paragraph 2 above).

 

1

--------------------------------------------------------------------------------


 

4.              COBRA.  After the expiration of the benefit continuation
coverage described in paragraph 3 above, you will be entitled to continue your
benefits, at your expense, pursuant to the provisions of COBRA.   You will
receive more information (including the cost) about COBRA directly from the
Company’s COBRA administrator (PayFlex Systems USA, Inc).

 

5.              2004 Vacation.  You will be paid for all 2004 accrued and unused
vacation time (and carry-over vacation time).  You will also be paid for 2004
vacation time that has not yet accrued but will accrue by the end of this year.
Our records indicate that you have (and will accrue) a total of 16.5 vacation
days.  You will also be paid for 4 additional, supplemental vacation weeks.  You
will be paid for all of these vacation days.  Your vacation pay will be included
in your next regular paycheck and the amount paid for vacation days is listed on
your pay stub.

 

6.              401(k) Plan.  If you are a participant in the Company’s 401(k)
Plan, you will receive a letter explaining the various alternatives regarding
the monies you have in your account.  Our records indicate that you participate
in the 401(k) Plan.

 

7.              Stock Options and Restricted Stock.  Our records indicate that
you currently have no stock options, either vested or unvested.  Our records
indicate that you have 9,036 shares of restricted stock (of which 5,928 are
vested and 3,108 are not vested).   Under the terms of the Company’s 1999 and
2004 stock option and restricted stock plans, pursuant to which your restricted
shares were issued, any non-vested restricted stock is immediately forfeited
upon termination of employment (in the case of the restricted shares issued
under the Company’s 1999 Stock Option and Restricted Stock Plan) or are
forfeited if the participant does not remain in the continuous employ of the
Company for 5 years from the date of grant (in the case of the restricted shares
issued under the Company’s 2004 Stock Option, Restricted and Non-Restricted
Stock Plan).  Therefore, the 5,928 shares of non-vested restricted stock are
forfeited upon termination of your employment.     With regard to the 3,108
vested shares, please be reminded that as a former officer of the Company, you
possess material information about the Company and its securities.  Please also
be reminded that federal and state securities laws prohibit the purchase or sale
of securities while in possession of material, non-public information.  As you
know, the Company has imposed a “blackout”, which is currently in effect, upon
all of its officers, among others, due to the existence of material, non-public
information.   Until the date of your termination of employment, you were an as
an executive officer of the Company and were subject to the Company’s “blackout”
periods.  As a former executive officer of the Company who is in possession of
material, non-public information, you remain subject to the requirements of
federal and state securities laws described above. 

 

8.              Company Automobile.  For a period of 6 months following your
termination date, you are entitled to use of the Company automobile and
reimbursement of

 

2

--------------------------------------------------------------------------------


 

certain automobile expenses as you had been entitled to as an active employee of
the Company.

 

9.              Life and Accident Insurance Coverage.  Prior to your termination
date, the Company paid for life and accident insurance for you.  Enclosed please
find a letter explaining your options (and the cost) with respect to converting
this coverage to personal policies.

 

10.       Company Property.  Other than the Company automobile referenced under
paragraph 7 above, on your date of termination you are required to return all
Company property and documents (including, without limitation, your Company cell
phone(s) and Company laptop computer).

 

11.       Unemployment Benefits.  You may be entitled to file for unemployment
compensation providing that you meet your State’s criteria.  You should file for
benefits immediately.

 

This severance arrangement supercedes all other severance, termination and all
other provisions contained in any other Company policies (including, without
limitation, the Company’s Severance Policy for Domestic Vice Presidents (and
above)) and in any agreements between the Company and you (including, without
limitation, the employment agreement between the Company and you, the stock
option agreements between the Company and you, the performance share option
agreements between the Company and you and the restricted stock agreements
between the Company and you).

 

Jack, I wish you all the best in your future endeavors.

 

 

Very truly yours,

 

 

 

/s/ Andrew R. Gatto

 

 

Andrew R. Gatto

 

President and Chief Executive Officer

 

cc:  E. Goldenberg

 

3

--------------------------------------------------------------------------------